Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.


Exhibit 10.25


THIRD AMENDMENT TO
PRIVATE LABEL BANKING PROGRAM AGREEMENT


This THIRD AMENDMENT TO THE PRIVATE LABEL BANKING PROGRAM
AGREEMENT, dated as of December 21, 2017 (the “Third Amendment Effective Date”),
is by and between T-MOBILE USA, INC., a corporation organized and existing under
the laws of Delaware, with offices located at 12920 SE 38th Street, Bellevue,
Washington 98006-1250 (“Company”), and CUSTOMERS BANK, a Pennsylvania
state-chartered banking institution with a mailing address of 99 Bridge Street,
Phoenixville, Pennsylvania 19460 (“Bank”), and amends the Agreement (as defined
below) (this “Third Amendment”). Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Agreement.


RECITALS


WHEREAS, Bank and Company entered into that certain Private Label Banking
Program Agreement, effective as of February 24, 2017 (the “Agreement”); ; and


WHEREAS, Bank and Company desire to enter into this Third Amendment to amend
certain terms and conditions of the Agreement as set forth below.


NOW, THEREFORE, in consideration of the promises, covenants, and agreements
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.
AMENDMENTS TO SECTION 9.2 OF THE AGREEMENT



(a)    In connection with [***] in the final implementation of additional
features, functionality and support set forth on Exhibit F, Company agrees to
pay Bank a fee in the amount of [***] upon invoice in accordance with the
Agreement.


IN WITNESS WHEREOF, this Agreement is executed by the Parties’ authorized
officers or representatives and shall be effective as of the date first
above-written.


T-MOBILE USA, INC. (COMPANY)
 
CUSTOMERS BANK (CUBI)
 
 
 
 
 
By:
/s/ [***]
 
By:
/s/ [***]
Name:
[***]
 
Name:
[***]
Title:
 
 
Title:
[***]
Date:
12/22/2017 | 10:02 PM PST
 
Date:
12/22/2017

    
APPROVED AS TO FORM


/s/ [***]
T-MOBILE LEGAL



